On Petition for a Rehearing.
Elliott, C. J.
An earnest and able petition for a rehearing has been filed, and it is thought proper to again discuss-some of the questions argued.
We said in our former opinion, that even if it were conceded that the widow of Andrew Eichlcr was- not a competent witness, no material error was committed in permitting-her to testify, and we still adhere to that view; but we are prepared to go further, and hold that she ivas a competent witness, for the statute does not apply to cases of tort resulting in the death of the husband. Neither section 498 nor section 499 of the code applies to a case like this, for the-widow is not a party to the record, nor is her interest adverse-to the estate, and the case is not one between heirs. The caséis not “ founded on a contract with or demand against the ancestor,” or “ to obtain title to or possession of property, real, or personal,” but is an action to recover damages for a tort-causing the ancestor’s death.
The circumstances proved by the appellee show that Andrew Eichler was on the appellant’s train, and was killed by the falling of the train into the river. It is not, necessary in any case, civil or criminal, that the material facts should be ostablished by direct evidence. Greenleaf thus states the rule which prevails in civil cases: “ In civil cases, it is sufficient if the evidence, on the whole, agrees with and supports the hypothesis which it is adduced to prove.” It is also said by this author, that it is the duty of the jury <e to decide in favor of the party on whose side the weight of evidence preponderates, and according to the reasonable probability of truth.’" 1 Greenl. Ev., section 13a. This rule has been often approved, by this court. Indianapolis, etc., R. R. Co. v. Collingwood, *45771 Ind. 476; Indianapolis, etc., R. W. Co. v. Thomas, 84 Ind. 194; Terre Haute, etc., R. R. Co. v. Buck, 96 Ind. 346, see p. 363 (49 Am. R. 168); Hedrick v. D. M. Osborne & Co., 99 Ind. 143, see p. 147; Evansville, etc., R. R. Co. v. McKee, 99 Ind. 519, see p. 525 (50 Am. R. 102) ; Union Mutual L. Ins. Co. v. Buchanan, 100 Ind. 63, see p. 72; Evansville, etc., R. R. Co. v. Mosier, 103 Ind. 597; Riehl v. Evansville Foundry Ass’n, 104 Ind. 70.
The reasonable probability , and, indeed, the only fair inference, from the facts and circumstances established, is that Eichler was on the train which went down into Blue river. He was in Chicago, and was expected home in Louisville about the time of his death; his route was over the appellant’s road; his body was found about one and one-half or two miles down stream ; his name was on the tab of his shirt, and in his pocket, among other things, was a conductor’s check, issued by the conductor of the train ; bodies were seen washing down the river immediately after the train went down; the river was very high and the current swift; seven persons besides Eichler lost their lives by the disaster. When Eichler’s body was taken from the water it was found to be badly mangled; the “ head was,” as one of the witnesses said, ^caved in and his bowels torn out.” Another witness says “ the body wras badly torn up, right leg broken, his hip was broken and his belly torn open; ” timbers floated down stream from the bridge, displaced by the cars crashing through them.
These circumstances unmistakably show that Eichler was violently killed and horribly mangled by some means, and the most natural inference in the world is that he was killed by the train’s plunging through an unsafe bridge, as were seven others who were on the train, and this supplies ground for inferring that he was on the train; but, in addition to this, are the other facts that he vras in Chicago and expected home, and had a conductor’s check in his pocket. There is not one particle of evidence tending to show that he was, or could have been, injured in any other way than by the train *458.in which he was seated falling through the defective bridge; but it is the most natural and reasonable of inferences to conclude that he was mangled and killed by the fall of the train, which, running, as it was, at a high rate of speed upon the bridge, crushed it beneath its force and weight. That the •body was found some distance from the bridge does not invalidate this inference, for it is in the highest degree probable that a body mangled as was Eichler’s would have been carried down by a river swollen by a great freshet. It is indeed .almost inconceivable that Eiehler was killed in any other manner than by the train’s plunging through the bridge and crushing him between the timbers or iron of the cars and the heavy beams and sills of the bridge, so that the evidence not •only supports the hypothesis of the appellee, but goes very far towards.excluding any other hypothesis, if, indeed, it docs not go to the full extent of excluding every other.
IVe conclude, without doubt or hesitation, that the evidence shows that Eiehler was on the train, and the authorities cited in our former opinion abundantly prove that one who is on a train used for carrying passengers is, in the absence of countervailing evidence, presumed to be rightfully there as a passenger.
The counsel assume as true, that the complaint is for a breach of contract, and there are some statements in it which possibly give some support to this assumption, but the complaint, judged, as all our cases agree it must be, by its general scope and tenor, is very plainly in tort, and the cause of action is the negligence of the appellant.
We do not think that the complaint assumes to state as a cause of action, that the death of appellee’s intestate resulted from a breach of contract, and it is very evident that the appellant’s counsel tried the case upon a theory very •different from that now insisted on, which is that the action was based on a breach of contract. As the case was tried upon the theory that the cause of action alleged was the negligence of the appellant, that theory prevails here. Carver *459v. Carver, 97 Ind. 497. But we think it very clear that the complaint charges, as the cause of action, the tortious negligence of the appellant, and it. was not necessary to do more than prove the appellant’s duty, its negligent breach, and that the deceased was free from .contributory negligence, for it is an elementaiy rule that it is sufficient if the substance of the issue be proved.
It is quite probable, so much so that the jury wrere authorized to infer it, that the deceased purchased a ticket at Chicago, for there is no evidence to the contrary, and the conductor testified that he did take up “ tickets, passes and coupons.” We say that it was fairly inferable that the deceased had a ticket, because as the authorities cited in our former opinion establish, one on a passenger train is presumed to be rightfully there as a passenger, and because the presumption is always in favor of honesty and fair dealing. Any other rule would work great hardship in such a case as ■this, where the lips of the passenger are closed in death, and where the ticket, if bought at all, was bought at a station in .a great city, where many passengers purchase tickets and embark upon the trains of the railway company.
We do not deem it necessary or proper to again discuss the question of presumptions in favor of Eichler’s honesty, further than to say that it was presumably in the power of the appellant to show who Whaling was, why the pass was issued to him, and what had become of him. As we said in our former opinion, the pass issued by the appellant showed to whom it was issued and on whose account, and no explanation at all was offered, nor was the part of the pass which the conductor testified that he took up given in evidence. We think these facts called upon the appellant to explain, and will not allow it to succeed solely on an inference, which it is claimed exists, that Eichler fraudulently procured and used the pass issued to Whaling.
Mr. Broom says: “ Where a party has the means in his power of rebutting and explaining the evidence adduced *460against him, if it does not tend to the truth, the omission to do so furnishes a strong inference against him.” Broom. Legal Max. 939.
Petition overruled.
Filed Nov. 22, 1886.